306 So.2d 290 (1975)
In re McGOWIN INVESTMENT CO. et al.
v.
Douglas I. JOHNSTONE et al.
Ex parte McGowin Investment Co. et al.
SC 1080.
Supreme Court of Alabama.
January 16, 1975.
Edmund R. Cannon, Mobile, for petitioner.
None for respondent.
McCALL, Justice.
Petition of McGowin Investment Company, et al. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in McGowin Investment Co. et al. v. Johnstone et al., 54 Ala.App. 194, 306 So.2d 286.
Writ denied.
MERRILL, COLEMAN, HARWOOD, BLOODWORTH, MADDOX, FAULKNER and JONES, JJ., concur.